DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 13-23, and 25-35 are pending and examined below.

Response to Amendment
Applicant’s arguments in light of amendments, filed 10/26/20 with respect to Claims 1, 13, and 25 have been fully considered and are persuasive.  The rejections of Claims 1, 13, and 25 have been withdrawn. Rejections to dependent claims are similarly withdrawn as being dependent upon an allowable claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 29 and 30 currently depend upon cancelled claim 24, both claims should be amended to depend upon claim 25.
Claim 33 currently depends upon claim 31, it should be amended to depend upon claim 32.
Claim 34 is currently dependent upon itself, it should be amended to depend upon claim 32.

Authorization for this examiner’s amendment was given in an interview with Jerry Suva on 1/19/20.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over Nagahdaripour et al. (US 2006/0008137) in view of Frank (US 2009/0101826) and Herzog (US 2,656,470):  

Regarding claims 1, 13, and 25, Nagahdaripour further discloses a server, an unmanned vehicle inspection and recording container data (¶28-34 - Integrating the displacements completes the measurements of the ROV position, also enabling the construction of the photo mosaic from the video or 3-D target map from the stereo disparity map) but does not disclose comparison to a known radiation source.
Frank discloses the use of known, recorded radiation source data (¶47 - comparing one or more spectral images of the radiation present to known isotopes corresponding to the recited comparison to a known radioactive source) but does not disclose using an active radiation source.

As the claim is currently written, an unmanned vehicle system using a secondary unmanned vehicle with an active radiation source moving along the face of a shipping container opposite the original unmanned vehicle including a passive sensor to detect the active radiation source to be analyzed is not disclosed in the prior art. As presently written there is no description of what the passive data of the active source is being used for in general context of the invention however, the prior art as currently presented does not disclose every element of claims 1, 13, and 25.

Therefor claims 1-11, 13-23, and 25-35 allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665